Citation Nr: 1221602	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine.

2.  Entitlement to service connection for disability of the low back.

3.  Entitlement to service connection for disability of the left knee.

4.  Entitlement to service connection for disability of the left hip.

5.  Entitlement to service connection for tinea pedis of the left foot.

6.  Entitlement to service connection for disability of the left foot other than tinea pedis.

7.  Entitlement to service connection for a thoracic spine disability.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active air service from May 1964 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a dental condition, acid reflux, a respiratory illness and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for disability of the cervical spine, disability of the low back, disability of the left knee, disability of the left hip, disability of the thoracic spine, and disability of the left foot other than tinea pedis are addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

The Veteran's tinea pedis of the left foot is etiologically related to his active service.


CONCLUSION OF LAW

Tinea pedis of the left foot was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of this claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's February 1964 enlistment examination was negative for the presence of tinea pedis.  Although the service treatment records do not document any medical treatment for tinea pedis, the report of the Veteran's April 1972 separation examination notes that the Veteran had tinea pedis of the left foot which was self treated.

A July 2007 private treatment note reports that the Veteran had tinea pedis.

In a July 2007 letter, a private physician noted that he had reviewed the Veteran's history including his service treatment records from the Air Force.  The physician opined that after consideration of the Veteran's problems on active duty, it was his professional opinion that the Veteran's current tinea pedis condition had its onset while he was on active duty.  

Although the post-service medical evidence does not document continuous treatment for tinea pedis of the left foot, there is no requirement of a continuity of treatment to establish service connection.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Board has found the Veteran's contention to the effect that he has had chronic tinea pedis of the left foot since service to be credible and supported by the medical opinion linking his current tinea pedis to service.  There is no contrary medical opinion of record.  Therefore, the Board concludes that the evidence supportive of the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for this disability.


ORDER

Entitlement to service connection for tinea pedis of the left foot is granted.


REMAND

Regarding the Veteran's claim for entitlement to service connection for absence of cartilage at the inner portion of the left foot, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the Veteran claims that his current left foot disability is a result of his left foot injury in service when he sprained his ankle playing football.  Service treatment records note that the Veteran injured his left ankle playing football in November 1971.  X-rays of the left foot were negative.

In an August 2007 letter, a private physician opined that after a review of the record, it was "possible" that the Veteran's current left foot symptoms had their onset while he was on active duty.

The Veteran underwent a VA examination in April 2008.  The examiner diagnosed the Veteran with degenerative joint disease of the interphalangeal left great toe and residuals of ostectomy of the first joint of the 2nd, 3rd and 4th toe.  The examiner also noted that the Veteran had previous X-rays which demonstrated degenerative joint disease of the left foot.  X-rays showed pes cavus and increased pronation with arthritis of the interphalangeal joint of the great toe.  There were no fractures or dislocations.  The examiner stated that the osteoctomy was done to correct a hammer toe condition.  The examiner concluded that it was "less likely as not less than 50/50 probability caused by the initial foot injury."  The examiner provided no rationale for this conclusion.

While in an August 2007 letter a private physician indicated that it was "possible" that the Veteran's current left foot symptoms had their early onset while he was on active duty in the service, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain, supra, quoting Obert, supra (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren, supra (a doctor's statement framed in terms such as "could have been" is not probative).

Additionally, while the April 2008 VA examiner appeared to be offering a negative nexus opinion regarding the Veteran's current left foot disability and his service, he submitted a somewhat ambiguous conclusion that the Veteran's current disability was "less likely as not less than 50/50 probability caused by the initial foot injury."  The April 2008 VA examiner seemingly only addressed the Veteran's degenerative joint disease of the interphalangeal left great toe and residuals of ostectomy disabilities.  An October 2006 VA treatment record also noted that he had a "general decrease in the soft tissue of his feet" due to a reported crushing injury which was not addressed by the examiner or the private physician.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for disability of the left foot other than tinea pedis and that further medical examination and opinion in connection with this claim are warranted.  

With respect to the Veteran's cervical spine disability, the Board notes that the evidence documents pertinent complaints and abnormal findings in service and the current presence of cervical spine disability.  In addition, the record contains a private medical opinion linking the Veteran's current cervical spine disability to service.  However, the private opinion supporting the claim does not address a June 1993 private record indicating that the Veteran reported a history of cervical spine problems since a work-related injury in 1976 when he was driving a forklift and involved in a head on collision.  Therefore, the Board has determined that the private opinion is not adequate to substantiate the Veteran's claim and that he should be afforded a VA examination to determine the nature and etiology of his cervical spine disability.


Regarding the foregoing claims and other remaining claims, during the April 2008 feet VA examination, the examiner noted that the Veteran was receiving Social Security Administration (SSA) disability benefits.  The evidence of record only contains a December 1994 SSA notification letter that the Veteran was denied SSA disability benefits for his claimed wrist, shoulders, neck, back, left foot, knee, right hip, depression and atrial fibrillation disabilities.  The record does not contain any SSA records pertaining to the presumed subsequent grant of SSA disability benefits to include the medical records relied upon to make this determination and there is no indication such were sought.  Records considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records, pertinent to the Veteran's claims, to include a copy of the SSA decision awarding him disability benefits and the record upon which the award was based.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all cervical spine disorders present during the period of this claim.  Any indicated studies should be performed, and the claims files and any pertinent evidence in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to each cervical spine disorder present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  

A complete rationale for each opinion expressed must be provided.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left foot disorders (other than tinea pedis) present during the period of this claim.  Any indicated studies should be performed, and the claims files and any pertinent evidence in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to each left foot disorder (other than tinea pedis) present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  

A complete rationale for each opinion expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


